MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-16-00276-CV

             ROBERT DAVENPORT AND JAYNE EDISON, Appellants

                                            V.

DR. SAMUEL MAXWELL ADU-LARTEY AND ATHLETIC ORTHOPEDICS AND
        KNEE CENTER, P.A. D/B/A AOK ORTHOPEDICS, Appellees

   Appeal from the 189th District Court of Harris County. (Tr. Ct. No. 2014-71784).

TO THE 189TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 8th day of June 2017, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:

                     This case is an appeal from the final judgment signed
             by the trial court on March 4, 2016. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that the appellants, Robert Davenport
             and Jayne Edison, jointly and severally, pay all appellate costs.

                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered June 8, 2017.

              Panel consists of Justices Bland, Massengale, and Lloyd.
              Opinion delivered by Justice Massengale.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 25, 2018
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT